Citation Nr: 0301576	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a testicle 
disorder.  

2.  Entitlement to service connection for a stomach 
disorder.  

3.  Entitlement to service connection for an ulcer 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran served on active military duty from September 
1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating action of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In that decision, the RO, 
in pertinent part, denied service connection for a 
testicle disorder, a stomach disorder, and an ulcer 
disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has 
been obtained.  

2.  The veteran does not have a currently diagnosed 
testicle disorder.  

3.  A stomach disorder has not been shown to be associated 
with the veteran's active military service.  

4.  The veteran does not have a currently diagnosed ulcer 
disorder.  


CONCLUSIONS OF LAW

1.  A testicle disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

2.  A stomach disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  

3.  An ulcer disorder was not incurred in or aggravated by 
active military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of these claims.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
In particular, this law redefines the obligations of VA 
with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before 
the date of enactment but not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 
2099-2100 (2001), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also, 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his 
claims.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
particular, in March 2001 and May 2001 letters, the RO 
informed the veteran and his representative of the general 
provisions of the VCAA as well as the type of evidence 
needed to substantiate his service connection claims.  In 
a statement received at the RO in April 2001, the 
representative, on behalf of the veteran, noted that he 
had contacted the veteran regarding the RO's VCAA letter 
and that the veteran understood the evidence needed to 
support his claims, the evidence that VA would attempt to 
obtain, the evidence that VA already had pertaining to the 
claims, and the evidence that the veteran needed to 
furnish in connection with his claims.  The representative 
also stated that he was not aware of any source of 
evidence relevant to the veteran's claims other than that 
which VA would attempt to obtain and other than that which 
had already been identified.  In a statement subsequently 
received in May 2001, the representative reiterated the 
veteran's understanding of the VCAA and also cited VA 
Medical Center in Alexandria, Louisiana as a source of 
pertinent treatment records.  

Additionally, the discussion in the statement of the case 
furnished in March 2002 informed the veteran and his 
representative of the specific provisions of the VCAA.  In 
the substantive appeal which was received at the RO in the 
following month, the veteran did not cite any further 
sources of relevant medical records.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
A review of the claims folder indicates that the RO has 
obtained all available service medical records and 
post-service treatment records adequately identified by 
the veteran.  Consequently, the Board finds that VA has 
met the requirements of the VCAA and its implementing 
regulations.  

Factual Background

According to the service medical records, in June 1967, 
the veteran underwent a smear for ulcer.  No diagnosis of 
an ulcer was provided.  

In October 1967, the veteran was admitted to the hospital 
with a right inguinal hernia of three weeks duration.  He 
reported that, since first noticing a right inguinal mass 
while showering three weeks prior to the hospitalization, 
the mass had gradually increased in size, and a drawing 
sensation of his right testicle aggravated by heavy 
lifting began.  He denied any gastrointestinal or 
genitourinary symptoms.  Two days after admission, the 
veteran underwent a right inguinal herniorrhaphy.  

In November 1967, approximately one-and-a-half months 
after the surgery, the veteran returned for follow-up 
treatment.  He reported that he had experienced an episode 
of right scrotal pain while still in the hospital but that 
this pain resolved spontaneously.  He also noted that, 
since his hospitalization discharge, he had had an 
additional episode of right scrotal pain which again 
subsided spontaneously.  A physical examination 
demonstrated a well-healed right inguinal scar, no 
recurrence of the hernia, and normal testes.  The examiner 
concluded that no further profile was required and 
recommended that the veteran be returned to full duty.  

Thereafter, in May 1968, the veteran sought treatment for 
complaints of gagging, mucous, and a sore throat.  He 
denied any chest pain.  Benex with codeine was prescribed.  

At the July 1968 separation examination, the veteran 
reported that he had previously had a hernia and ulcers.  
He denied experiencing at that time, or ever, frequent 
indigestion or stomach, liver, or intestinal trouble.  A 
physical examination demonstrated that the veteran's 
abdomen and viscera (including hernia) and genitourinary 
system were normal.  

Due to the veteran's complaints of heartburn after eating 
spicy foods, an upper gastrointestinal series was 
completed in August 1968.  The results of this study were 
normal.  

Approximately one-and-a-half weeks later in August 1968, 
the veteran sought treatment for complaints of diarrhea 
for the previous two days.  A Kaopectate-Paregoric mixture 
was prescribed.  

In September 1968, the veteran was discharged from active 
military duty.  On the day of his separation from service, 
he stated that, to the best of his knowledge, since his 
separation examination, there had been no change in his 
medical condition.  

When the veteran sought treatment for a chief complaint of 
sinus drainage in May 2001, he stated having the following 
adult illnesses:  hypertension, gout, peptic ulcer 
disease, and a hernia.  He also noted that he had 
previously undergone an herniorrhaphy.  With regard to his 
gastrointestinal system, he reported that his appetite was 
good and denied any abdominal pain, hematemesis, or 
melena.  With regard to his genitourinary system, he 
denied any hematuria or dysuria.  A physical examination 
demonstrated that the veteran's abdomen was soft with 
normal bowel sounds and without organomegaly, other mass, 
or tenderness and that his genitalia was normal.  The 
examiner did not diagnose a testicle, stomach, or ulcer 
disorder.  

On the same day in June 2001, the veteran underwent 
several VA examinations conducted by the same examiner.  
According to the report of the VA general medical 
evaluation, the veteran noted that, during active service, 
he underwent right inguinal herniorrhaphy surgery and 
experienced a mild burning sensation in his epigastrium.  
The veteran explained that the mild burning sensation in 
his epigastrium had been continuous since its onset in 
service.  The veteran also explained that, approximately 
eight years prior to the VA examination, he developed an 
umbilical hernia.  A physical examination demonstrated a 
soft abdomen with no mass, tenderness, or 
hepatosplenomegaly as well as normal genitals.  With 
regard to any pertinent gastrointestinal or genitourinary 
diagnoses, the examiner referenced the specific 
compensation and pension evaluations.  

At the VA stomach, duodenum, and peritoneal adhesions 
evaluation, which was completed on the same day as the VA 
general medical examination in June 2001, the veteran 
complained of a burning epigastric sensation which 
occurred one to two times per week and which lasted a 
maximum of approximately four hours.  The veteran 
described mild hematemesis in the past but not within the 
last six months before the examination.  The veteran also 
denied vomiting and reported that he took over-the-counter 
medication such as Pepto-Bismol and Rolaids for his 
symptoms.  

A physical examination demonstrated no specific site of 
any ulcer.  An upper gastrointestinal series showed a 
small sliding hiatal hernia, no reflux, normal fundus and 
body of the stomach, and evidence of prominent mucosa of 
the apex of the bulb and C-loop.  The radiologist 
recommended considering duodenitis, ruling out 
pancreatitis, completing a follow-up study, and conducting 
clinical correlation.  The examiner who conducted the VA 
examination diagnosed mild gastritis.  

On the same day in June 2001, the veteran also underwent a 
VA miscellaneous digestive conditions examination.  
According to the report of the evaluation, the veteran 
stated that his hernia surgeries had been successful with 
good results and no recurrences.  A physical examination 
demonstrated no umbilical, inguinal, or ventral hernia.  
The examiner diagnosed status post surgery for an 
umbilical hernia with good results as well as status post 
surgery for a right inguinal hernia with good results.  

Based on these service, and post-service, medical records, 
the RO, by a November 2001 rating action, denied service 
connection for a testicle disorder, a stomach disorder, 
and an ulcer disorder.  Following notification of the 
decision, the veteran perfected a timely appeal with 
respect to the denial of these service connection claims.  
Throughout the current appeal, the veteran has maintained 
that service connection for these disabilities is 
warranted because they began during his active military 
duty and have continued to be symptomatic since that time.  

According to additional medical records received during 
the current appeal, in a January 2002 letter, a private 
physician noted that he had treated the veteran for 
stomach symptoms.  The physician also explained that the 
veteran had reported having been previously diagnosed with 
stomach ulcers during his active military duty.  The 
physician expressed his opinion that "[t]his is likely as 
not a service related problem."  

In January 2002, the veteran underwent several VA 
examinations by the same examiner who had conducted the VA 
evaluations in June 2001.  Specifically, in a report of a 
January 2002 VA genitourinary examination, the examiner 
noted that he had reviewed the veteran's claims folder, 
including his service medical records.  The examiner noted 
that the veteran had one episode of scrotal pain during 
service.  A right inguinal hernia was diagnosed.  The 
veteran denied any recurrence of the hernia as well as any 
scrotum pain.  In addition, he reported that he has normal 
use of his creative organ and that his frequency of 
urination is three to four times during the day and once 
at night.  A physical examination demonstrated normal 
testicles, a normal penis, normal epididymis and spermatic 
cord, and no evidence of a recurrence of the veteran's 
right inguinal hernia.  The examiner concluded that the 
veteran has normal testicles.  The examiner specifically 
stated that the veteran has no testicular disorder and 
that the in-service scrotal pain that he experienced in 
1967 during service resolved at that time and has not 
recurred since then.  

Also on the same day in January 2002, the veteran 
underwent a VA stomach, duodenum, and peritoneal adhesions 
examination by the same examiner who had conducted the VA 
genitourinary evaluation.  In the report of this 
examination, the examiner again noted that he had reviewed 
the veteran's claims folder, including his service medical 
records.  The examiner stated that the service medical 
records provide no evidence of any stomach, duodenal, or 
peritoneal disorder.  

At the January 2002 VA stomach, duodenum, and peritoneal 
adhesions examination, the veteran reported that he was 
having stools of watery to normal consistency three to 
four times a day for the past year.  A physical 
examination demonstrated no ulcer, stable weight, and a 
soft abdomen with no mass, tenderness, or 
hepatosplenomegaly.  The examiner concluded that the 
veteran's stomach, duodenum, and peritoneum were normal 
and that he had no service-related stomach, duodenal, or 
peritoneal disease.  

Also on the same day in January 2002, the veteran 
underwent a VA esophagus and hiatal hernia examination by 
the same examiner.  In the report of this examination, the 
examiner again noted that he had reviewed the veteran's 
medical records, which showed no evidence of esophageal or 
hiatal hernia symptoms during service.  At this 
examination, the veteran reported that, for the past year, 
he had experienced periods of intermittent burning 
epigastric pain which lasted approximately two to three 
days, was unrelated to any position or food, and was 
relieved by Pepto-Bismol and Maalox.  The veteran stated 
that he experienced this symptom approximately 15 days a 
month.  In addition, he noted that, for the past year, he 
had difficulty swallowing, that he choked at times, and 
that he avoided eating solid foods.  He stated that he is 
able to drink liquids normally.  He denied any nausea or 
vomiting.  

A physical examination demonstrated normal health, no 
anemia, stable weight, and normal nutrition.  The examiner 
diagnosed extrinsic pressure over the cervical esophagus 
resulting in narrowing of the esophagus which the examiner 
felt may be the cause of the veteran's difficulty in 
swallowing.  In addition, the examiner diagnosed a small 
sliding hiatal hernia.  

Thereafter, in February 2002, the veteran underwent a 
repeat upper gastrointestinal series.  This study showed a 
small sliding hiatal hernia with mild reflux, normal 
fundus and body of the stomach, no definite ulcer, and 
possible duodenitis.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2002).  

Additionally, where a veteran served continuously 90 days 
or more during a period of war or during peacetime service 
after December 31, 1946, and a peptic ulcer (gastric or 
duodenal) becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is 
no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

Throughout the current appeal, the veteran has asserted 
that service connection is warranted for a testicle 
disorder, a stomach disorder, and an ulcer disorder.  In 
particular, he maintains that these disabilities began 
during his active military duty and that he has continued 
to experience such problems since then.  

A.  A Testicle Disorder

According to the service medical records, in October 1967, 
the veteran was hospitalized for a right inguinal hernia.  
At that time, he also experienced an episode of right 
scrotal pain which resolved spontaneously.  During the 
hospitalization, he underwent a right inguinal 
herniorrhaphy.  At a follow-up treatment session conducted 
in the following month, the veteran reported that, 
following his hospitalization discharge, he had 
experienced another episode of right scrotal pain which 
had also resolved spontaneously.  

At the July 1968 separation examination, the veteran 
reported that he had previously had a hernia.  A physical 
examination demonstrated that the veteran's abdomen and 
viscera (including hernia) and genitourinary system were 
normal.  

In September 1968, the veteran was discharged from active 
military duty.  On the day of his separation from service, 
he stated that, to the best of his knowledge, since his 
separation examination, there had been no change in his 
medical condition.  

According to the relevant post-service medical records, at 
a January 2002 VA genitourinary examination, the veteran 
denied having a recurrence of his right inguinal hernia or 
of any right scrotal pain.  Following a review of the 
veteran's medical records as well as a physical 
examination of the veteran, the examiner concluded that 
the veteran has normal testicles.  In fact, the examiner 
specifically stated that the veteran has no testicular 
disorder and that the in-service scrotal pain that he 
experienced in 1967 during service resolved at that time 
and has not recurred since then.  

Clearly, the medical evidence of record does not 
demonstrate the presence of a diagnosed testicle disorder.  
Without evidence of a diagnosed testicle disability 
related to service, service connection cannot be awarded.  
See, 38 U.S.C.A. § 1110 (West 1991 & Supp. 2002) and 
38 C.F.R. § 3.303 (2002).  The United States Court Of 
Appeals For Veterans Claims (Court) has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of 
a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).  See also, 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Consequently, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection 
for a testicle disorder.  As such, his claim for such a 
disability must be denied.  

B.  A Stomach Disorder

Pertinent service medical records reflect treatment for 
complaints of gagging, mucous, and a sore throat in May 
1968, heartburn after eating spicy foods in August 1968, 
and diarrhea in August 1968.  An upper gastrointestinal 
series, which was completed in August 1968, was normal.  

At the May 2001 VA outpatient treatment session for a 
chief complaint of sinus drainage, the veteran reported, 
with regard to his gastrointestinal system, that his 
appetite was good.  He denied any abdominal pain, 
hematemesis, or melena.  A physical examination 
demonstrated that the veteran's abdomen was soft with 
normal bowel sounds and without organomegaly, other mass, 
or tenderness.  The examiner did not diagnose a stomach 
disorder.  

At the June 2001 VA general medical evaluation, the 
veteran noted that he experienced a mild burning sensation 
in his epigastrium during his active military duty and 
that this symptomatology was continuous since its onset in 
service.  A physical examination demonstrated a soft 
abdomen with no mass, tenderness, or hepatosplenomegaly.  
With regard to any pertinent gastrointestinal diagnosis, 
the examiner referenced the specific compensation and 
pension evaluation.  

At the VA stomach, duodenum, and peritoneal adhesions 
evaluation, which was completed on the same day as the VA 
general medical examination in June 2001, the veteran 
complained of a burning epigastric sensation which 
occurred one to two times per week and which lasted a 
maximum of approximately four hours.  The veteran 
described mild hematemesis in the past but not within the 
last six months before the examination.  The veteran also 
denied vomiting and reported that he took over-the-counter 
medication such as Pepto-Bismol and Rolaids for his 
symptoms.  

An upper gastrointestinal series showed a small sliding 
hiatal hernia, no reflux, normal fundus and body of the 
stomach, and evidence of prominent mucosa of the apex of 
the bulb and C-loop.  The radiologist recommended 
considering duodenitis, ruling out pancreatitis, 
completing a follow-up study, and conducting clinical 
correlation.  The examiner who conducted the VA 
examination diagnosed mild gastritis.  

In a January 2002 letter, a private physician noted that 
he had treated the veteran for stomach symptoms.  The 
physician also explained that the veteran had reported 
having been previously diagnosed with stomach ulcers 
during his active military duty.  The physician expressed 
his opinion that "[t]his is likely as not a service 
related problem."  

At the January 2002 VA stomach, duodenum, and peritoneal 
adhesions examination, the examiner again noted that he 
had reviewed the veteran's claims folder, including his 
service medical records.  The examiner stated that the 
service medical records provide no evidence of any 
stomach, duodenal, or peritoneal disorder.  At this 
evaluation, the veteran reported that he was having stools 
of watery to normal consistency three to four times a day 
for the past year.  A physical examination demonstrated 
stable weight and a soft abdomen with no mass, tenderness, 
or hepatosplenomegaly.  The examiner concluded that the 
veteran's stomach, duodenum, and peritoneum were normal 
and that he had no service-related stomach, duodenal, or 
peritoneal disease.  

Also on the same day in January 2002, the veteran 
underwent a VA esophagus and hiatal hernia examination by 
the same examiner.  In the report of this examination, the 
examiner again noted that he had reviewed the veteran's 
medical records, which showed no evidence of esophageal or 
hiatal hernia symptoms during service.  At this 
examination, the veteran reported that, for the past year, 
he had experienced periods of intermittent burning 
epigastric pain which lasted approximately two to three 
days, was unrelated to any position or food, and was 
relieved by Pepto-Bismol and Maalox.  The veteran stated 
that he experienced this symptom approximately 15 days a 
month.  In addition, he noted that, for the past year, he 
had difficulty swallowing, that he choked at times, and 
that he avoided eating solid foods.  He stated that he is 
able to drink liquids normally.  He denied any nausea or 
vomiting.  

A physical examination demonstrated normal health, no 
anemia, stable weight, and normal nutrition.  The examiner 
diagnosed extrinsic pressure over the cervical esophagus 
resulting in narrowing of the esophagus which the examiner 
felt may be the cause of the veteran's difficulty in 
swallowing.  In addition, the examiner diagnosed a small 
sliding hiatal hernia.  

Thereafter, in February 2002, the veteran underwent a 
repeat upper gastrointestinal series.  This study showed a 
small sliding hiatal hernia with mild reflux, normal 
fundus and body of the stomach, no definite ulcer, and 
possible duodenitis.  

The Board acknowledges that the service medical records 
reflect treatment for complaints of gagging, mucous, and a 
sore throat in May 1968, heartburn after eating spicy 
foods in August 1968, and diarrhea in August 1968.  
Importantly, however, these in-service gastrointestinal 
symptoms appear to have resolved without residual 
disability.  In this regard, the Board notes that an upper 
gastrointestinal series, which was completed in August 
1968, was normal.  Further, the examiner who conducted the 
January 2002 VA stomach, duodenum, and peritoneal 
adhesions examination noted in the evaluation report that 
he had reviewed the veteran's claims folder, including his 
service medical records, and that these reports provided 
no evidence of any stomach, duodenal, or peritoneal 
disorder.  

The Board also notes that post-service medical reports 
reflect diagnoses of mild gastritis, a small sliding 
hiatal hernia with mild reflux, a disability manifested by 
extrinsic pressure over the cervical esophagus resulting 
in a narrowing of the esophagus, and possible duodenitis.  
Additionally, in a January 2002 letter, a private 
physician stated that he had treated the veteran for 
stomach symptoms and that the veteran had reported having 
been previously diagnosed with stomach ulcers during his 
active military duty.  The physician expressed his opinion 
that "[t]his is likely as not a service related problem."  

Although this private physician appeared to associate the 
veteran's stomach symptoms with his service, the doctor 
based his conclusion on a statement made by the veteran 
himself.  The physician did not specifically state that he 
had access to, and had reviewed, the veteran's service 
medical records.  

Significantly, the competent medical evidence of record 
does not reflect an association between the mild 
gastritis, small sliding hiatal hernia with mild reflux, 
disability manifested by extrinsic pressure over the 
cervical esophagus resulting in a narrowing of the 
esophagus, and possible duodenitis and the veteran's 
active military duty, including the in-service episodes of 
treatment for gagging, mucous, and a sore throat in May 
1968, heartburn after eating spicy foods in August 1968, 
and diarrhea in August 1968.  Without evidence that the 
veteran sustained a stomach disorder during active 
military duty, service connection for such a disability, 
currently characterized as mild gastritis, small sliding 
hiatal hernia with mild reflux, disability manifested by 
extrinsic pressure over the cervical esophagus resulting 
in a narrowing of the esophagus, and possible duodenitis, 
cannot be awarded.  See, 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.303 (2002).  The 
preponderance of the evidence is against the veteran's 
claim for service connection for a stomach disorder.  As 
such, his claim for a stomach disorder must be denied.  

C.  An Ulcer Disorder

According to the service medical records, the veteran 
underwent an ulcer smear in June 1967.  No diagnosis of an 
ulcer was provided.  Subsequently, in May 1968, the 
veteran was treated for gagging, mucous, and a sore 
throat.  

At the July 1968 separation examination, the veteran 
reported that he had previously had ulcers.  However, he 
denied experiencing at that time, or ever, frequent 
indigestion or stomach, liver, or intestinal trouble.  A 
physical examination demonstrated that the veteran's 
abdomen and viscera were normal.  

In August 1968, the veteran complained of heartburn after 
eating spicy foods.  An upper gastrointestinal series 
provided normal results.  Approximately one-and-a-half 
weeks later in the same month, the veteran sought 
treatment for complaints of diarrhea for the previous two 
days.  A Kaopectate-Paregoric mixture was prescribed.  On 
the day of his separation from service in September 1968, 
he stated that, to the best of his knowledge, since his 
separation examination, there had been no change in his 
medical condition.  

Relevant post-service medical records indicate that, at a 
May 2001 treatment session for a chief complaint of sinus 
drainage, the veteran reported that his adult illnesses 
included peptic ulcer disease.  With regard to his 
gastrointestinal system, he reported that his appetite was 
good and denied any abdominal pain, hematemesis, or 
melena.  A physical examination demonstrated that the 
veteran's abdomen was soft with normal bowel sounds and 
without organomegaly, other mass, or tenderness.  The 
examiner did not diagnose an ulcer disorder.  

At the June 2001 VA stomach, duodenum, and peritoneal 
adhesions evaluation, the veteran complained of a burning 
epigastric sensation but denied vomiting.  A physical 
examination demonstrated no specific site of any ulcer.  
An upper gastrointestinal series showed normal fundus and 
body of the stomach.  

At the January 2002 VA stomach, duodenum, and peritoneal 
adhesions examination, which was conducted by the same 
examiner who had conducted the June 2001 VA evaluation, 
the examiner noted, after reviewing the veteran's claims 
folder, including his service medical records, that the 
in-service reports provided no evidence of any stomach, 
duodenal, or peritoneal disorder.  The veteran reported 
that he was having stools of watery to normal consistency 
three to four times a day for the past year.  A physical 
examination demonstrated no ulcer, stable weight, and a 
soft abdomen with no mass, tenderness, or 
hepatosplenomegaly.  The examiner concluded that the 
veteran's stomach, duodenum, and peritoneum were normal 
and that he had no service-related stomach and duodenal 
disease.  

Thereafter, in February 2002, the veteran underwent a 
repeat upper gastrointestinal series.  In pertinent part, 
this study showed a normal fundus and body of the stomach 
as well as no definite ulcer.  

The Board acknowledges the in-service episode of treatment 
for gagging, mucous, and a sore throat in June 1967 as 
well as the in-service episode of treatment for heartburn 
after eating spicy foods and for diarrhea in August 1968.  
Additionally, in a January 2002 letter, a private 
physician noted that he had treated the veteran for 
stomach symptoms and that the veteran had reported having 
been previously diagnosed with stomach ulcers during his 
active military duty.  

Importantly, however, this private physician did not state 
that he had access to, and actually reviewed, the 
veteran's service medical records.  In fact, he 
specifically stated that he had obtained the information 
concerning the veteran's purported in-service stomach 
ulcers from the veteran himself.  

Significantly, the examiner who conducted the January 2002 
VA stomach, duodenum, and peritoneal adhesions examination 
noted that he had reviewed the veteran's claims folder, 
including his service medical records, and that these 
reports provided no evidence of any stomach, duodenal, or 
peritoneal disorder.  The post-service physical 
examination in January 2002 demonstrated no ulcer.  The 
examiner concluded that the veteran's stomach, duodenum, 
and peritoneum were normal and that he had no 
service-related stomach and duodenal disease.  
Moreover, these negative findings were confirmed by the 
February 2002 upper gastrointestinal series, which showed 
no definite ulcer.  

Clearly, the medical evidence of record does not 
demonstrate the presence of a diagnosed ulcer disorder.  
Without evidence of a diagnosed ulcer disorder related to 
service, service connection cannot be awarded.  See, 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2002) and 38 C.F.R. 
§ 3.303 (2002).  As the Board has previously noted in this 
decision, the Court has also held that "Congress 
specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have 
resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer 
v. Brown, 3 Vet. App. 223, 225 (1992).  See also, Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Consequently, the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection 
for an ulcer disorder.  As such, his claim for such a 
disability must be denied.  


ORDER

Service connection for a testicle disorder is denied.  

Service connection for a stomach disorder is denied.  

Service connection for an ulcer disorder is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 

Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

